DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments
The rejection to claims 16-20 under 35 USC 112 in the Office Action dated 11/29/2021 are overcome by the present amendments to the claims. 
Applicant’s arguments, see pages 11-12, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamura.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0025744 to Hirose et al. in view of JP 2003-091212 to Okuda and US 2016/0154357 to Naruse et al..

With respect to Claims 1, 2, 4-9
Regarding claim 1, Hirose et al. teach an image forming apparatus (100) comprising: an image forming unit (120) configured to form an image on a sheet of a recording material (S) [0022]; a fixing unit (130) configured to fix the image formed by the image forming unit to the sheet and including a heating member (133) configured to contact the sheet to heat the image on the sheet [0025]; and a control unit (200) configured to control the image forming unit and the fixing unit [0054],  
wherein in a case where a width of the sheet in a direction orthogonal to a sheet conveyance direction is smaller than a maximum width of the recording material usable for the image forming apparatus (i.e. small sheet),

in executing a job to form images continuously on a plurality of sheets of the recording material by the image forming unit and the fixing unit, accumulate an addition amount per sheet to an index regarding a temperature of the heating member in accordance with a number of sheets of the recording material to which images are formed in the job (end portion overheat counter, [0053-0054], 
wherein a value of the addition amount per sheet to be accumulated to the index is one of values predetermined in correspondence with attributes of recording materials, and is determined in correspondence with [an attribute of] the recording material used in the job (weighted counter, [0056]); and 
during execution of the job, change a throughput of the job so that images are formed at a first throughput if an accumulated value of the index still does not exceed a predetermined threshold value (a referential value) and images are formed at a second throughput slower than the first throughput if the accumulated value of the index has exceeded the threshold value (Fig. 4, [0057-0059]).
Hirose et al. differs from the invention of claim 1 in that control of throughput to reduce the effect of temperature difference between the sheet-path and the out-off-sheet path portions is executed according to a sheet width.  Examiner assumes arguendo that Hirose et al. do not suggest control according to a surface property and a grammage of the recording material.
Okuda discloses lowering the throughput of a fixing device after a certain number of sheets have passed, in order to suppress thermal deterioration due to non-paper passing temperature rise.  The throughput and threshold number of passed sheets determined according to paper type (i.e. thickness, grammage) (page 2, bottom half).
Naruse et al. further disclose determining a type of recording sheet according to a surface property and grammage, and controlling a printing operation according to the determined type; 
Thus, for a similar purpose, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hirose et al. such that (with respect to claim 1) the addition amount per sheet is determined in correspondence with a surface property and a grammage of the recording material used in the job.
Regarding claim 2, the modification above further renders obvious an image forming apparatus according to claim 1 wherein a value of the addition amount per sheet for a recording material having a first grammage is greater than a value of the addition amount per sheet for a recording material having a second grammage smaller than the first grammage.
Regarding claim 4, Hirose et al. further teach wherein a value of the addition amount per sheet for a recording material having a width in the direction orthogonal to the sheet conveyance direction of a first length is greater than a value of the addition amount per sheet for a recording material having a width of a second length greater than the first length [0056].
Regarding claim 5, Hirose et al. further teach wherein the control unit is configured to change an initial value of the index upon starting a current job in accordance with an elapsed time from an end of execution of a previous job to an execution of the current job [0055].
Regarding claim 6, Hirose et al. further teach the image forming apparatus further comprising an input unit through which information related to the attribute of the recording material to be used in the job is entered, wherein the control unit is configured to determine the 
Regarding claim 7, Hirose et al. does not suggest acquiring information about the attribute of the recording material by measuring a physical property of a sheet. Okuda discloses selecting from a printer panel or automatically identifying with a detecting device as alternative methods of determining a paper type used in an image forming apparatus (page 2, Paper Type Mode section).  Additionally, Naruse et al. disclose a recording material discrimination unit (30) including a grammage detection unit (31) and a surface property detection unit (32) [0031].  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 1, further comprising an acquisition unit configured to acquire information related to the attribute of the recording material used in the job by measuring a physical property of a sheet of the recording material used in the job, wherein the control unit is configured to determine the value of the addition amount per sheet to be added to the index based on the information acquired by the acquisition unit as a mere matter of engineering design choice from art-recognized equivalent techniques for determining recording material attributes in an image forming apparatus. 
Regarding claim 8, Hirose et al. further teach wherein the control unit is configured to execute control of changing the throughput during execution of the job in a case where the job is executed using a recording material having a width in the direction orthogonal to the sheet conveyance direction that is shorter than a predetermined length, and not execute the control of changing the throughput during execution of the job in a case where the job is executed using a recording material having a width that is longer than the predetermined length (throughput-down control is executed for small sheets [0053]).


 With respect to Claims 10, 11, 13-15
Regarding claim 10, Hirose et al. teach an image forming apparatus (100) comprising: an image forming unit (120) configured to form an image on a sheet of a recording material (S); a fixing unit (130) configured to fix the image formed by the image forming unit to the sheet and including a heating member (133) configured to contact the sheet to heat the image on the sheet; and a control unit (200) configured to control the image forming unit and the fixing unit, 
wherein in a case where a width of the sheet in a direction orthogonal to a sheet conveyance direction smaller than a maximum width of the recording material usable for the image forming apparatus (i.e. small sheet), the control unit is configured to execute a job to form images continuously on a plurality of sheets of the recording material by the image forming unit and the fixing unit, such that images are formed at a first throughput before an accumulated number of output sheets on which images have been formed since starting of the job exceeds a threshold number (i.e. a referential value), and images are formed at a second throughput slower than the first throughput after the accumulated number of output sheets has exceeded the threshold number (Fig.4, Table 1, [0058-0059]), and

Hirose et al. differs from the invention of claim 1 in that control of throughput to reduce the effect of temperature difference between the sheet-path and the out-off-sheet path portions is executed according to a sheet width.  Examiner assumes arguendo that Hirose et al. do not suggest control according to a surface property and a grammage of the recording material.
Okuda discloses lowering the throughput of a fixing device after a certain number of sheets have passed, in order to suppress thermal deterioration due to non-paper passing temperature rise.  The throughput and threshold number of passed sheets determined according to paper type (i.e. thickness, grammage) (page 2, bottom half).
Naruse et al. further disclose determining a type of recording sheet according to a surface property and grammage, and controlling a printing operation according to the determined type; the image forming conditions including a temperature of the fixing operation and rotational speed of transfers rollers and a fixing roller (see FIG.11, [0031]).
Thus, for a similar purpose, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hirose et al. such that (with respect to claim 10) a value of the threshold number is changed in accordance with a surface property and a grammage of the recording material used in the job.
Regarding claim 11, the modification above further renders obvious an image forming apparatus according to claim 10 wherein a value of the threshold number in a case where the job is executed using a recording material having a first grammage is smaller than a value of the threshold number in a case where the job is executed using a recording material having a second grammage smaller than the first grammage.

Regarding claim 14, Hirose et al. further teach wherein the control unit is configured to execute control of changing a throughput during execution of the job in a case where the job is executed using a recording material having a width in the direction orthogonal to the sheet conveyance direction that is shorter than a predetermined length, and not execute the control of changing the throughput during execution of the job in a case where the job is executed using a recording material having a width that is longer than the predetermined length (throughput-down control is executed for small sheets [0053]).
Regarding claim 15, Hirose et al. further teach wherein the fixing unit includes (Fig.2) a temperature detecting element (138) provided at a center portion of the heating member in a direction orthogonal to a sheet conveyance direction and configured to output a signal in response to a temperature of the heating member, and a heating unit (132) which is arranged on an inner side of the heating member (133) that is a tubular film, and which extends in the direction orthogonal to the sheet conveyance direction, and wherein the control unit is configured to control a heating amount of the heating unit based on the signal output by the temperature detecting element [0042].

s 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0025744 to Hirose et al. in view of JP 2003-091212 to Okuda and US 2016/0154357 to Naruse et al., as applied to claims 1 or 10, and further in view of US 2017/0038710 to Tamura.
Regarding claims 3 and 12, Hirose et al. in view of Okuda and Naruse et al. teach the apparatus of claims 1 and 10 respectively, but do not suggest setting the addition amount per sheet according to a smoothness of the recording material.
Tamura discloses in an image forming apparatus using paper with high smoothness, a quantity of heat transmitted to the paper in passing through the fixing device (30) is increased, thus there is an increase in the power supplied to the heater (35) to maintain a target fixing temperature (Fig.6, [0071]).  A person skilled in the art understands that, since more power is supplied to the heater, the temperature of the fixing belt (31) and the pressure roller (34) rises faster in a non-sheet passing portion that does not contact the paper compared to a case where the amount of power supply is smaller.  
Thus, since Hirose et al. discloses throughput-down control to prevent defects due to overheating of out-of-sheet-path portions, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to implement the techniques taught by Hirose et al. according to recording material smoothness such that:
(claim 3)	wherein a value of the addition amount per sheet for a first type of a recording material is greater than a value of the addition amount per sheet for a second type of a recording material, a surface of the first type of the recording material being smoother than a surface of the second type of the recording material; or
(claim 12)	wherein a value the threshold number in a case where the job is executed using a first type of a recording material is smaller than a value of the threshold number in a case where the job is executed using a second type of a recording material, a surface of the first type of the recording material being smoother than a surface of the second type of the recording material.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0025744 to Hirose et al., in view of US 2017/0038710 to Tamura.
Regarding claim 16, Hirose et al. teach an image forming apparatus (100) comprising: an image forming unit (120) configured to form an image on a sheet (S) of a recording material; a fixing unit (130) configured to fix the image formed by the image forming unit to the sheet;
a media sensor (any of 101 and 105) provided at an upstream side in a sheet conveyance direction from the image forming unit in a sheet conveyance path [0024]; 
a temperature rise counter (end portion over heat counter) configured to count a value related to a temperature rising state of an area of the fixing unit where the sheet does not pass, the temperature rise counter being configured to add a count value to the value every time the sheet passes through the fixing unit [0056]; and
a control unit (200) configured to control the image forming unit and the fixing unit, 
wherein in a case where the control unit executes a job to form images continuously on a plurality of sheets of the recording material having a width in a direction orthogonal to the sheet conveyance direction smaller than a maximum width of the recording material usable for the image forming apparatus, when a number of sheets passing through the fixing unit reaches a threshold number (i.e. a referential value), the control unit changes a throughput from a first throughput to a second throughput slower than the first throughput based on the value counted by the temperature rise counter (Fig.4, Table 1, [0057]); and the wherein the count value is changed in accordance with a property of the recording material.  

arguendo that Hirose et al. do not suggest control according to “a surface property” of the recording material.
Tamura discloses in an image forming apparatus including a paper determination unit (120) that determines information related to paper, such as smoothness or grammage; when using paper with high smoothness, a quantity of heat transmitted to the paper in passing through the fixing device (30) is increased, thus there is an increase in the power supplied to the heater (35) to maintain a target fixing temperature (Fig.6, [0071-0072]).  A person skilled in the art understands that, since more power is supplied to the heater, the temperature of the fixing belt (31) and the pressure roller (34) rises faster in a non-sheet passing portion that does not contact the paper compared to a case where the amount of power supply is smaller.  
Thus, since Hirose et al. discloses throughput-down control to prevent defects due to overheating of out-of-sheet-path portions, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to implement the techniques taught by Hirose et al. according to recording material smoothness such that any of sensors 101 and 105 can be configured to measure a surface property of the recording material and the count value is changed in accordance with the surface property measured by the media sensor.  
Regarding claim 17, the modification above further renders obvious wherein the count values in a case where the job is executed using a first type of a recording material is larger than a value of the count value in a case where the job is executed using a second type of a recording material, a surface of the first type of the recording material being smoother than a surface of the second type of the recording material.  (Since smoother paper requires increased power, the 
Regarding claim 18, Hirose et al. further teach wherein the count value in a case where the job is executed using a recording material having a width, in the direction orthogonal to the sheet conveyance direction, of a first length is larger than the count value in a case where the job is executed using a recording material having a width, in the direction orthogonal to the sheet conveyance direction, of a second length greater than the first (the counter may be weighted so that the narrower (smaller) the sheets are, the larger the coefficient of weighting is set; Hirose: [0056]).
Regarding claim 20, Hirose et al. further teach wherein the fixing unit includes a tubular film (133), a heater (132) provided in an inner space of the film, a roller (134) forms a fixing nip portion (N) where the sheets passing through in cooperation with the heater through the film, and a temperature detecting element (138) provided in a vicinity of a sheet conveyance reference in the direction orthogonal to the sheet conveyance direction, and wherein the control unit is configured to control an electrical power supplied to the heater so that a temperature detected by the temperature detecting element is maintained at a target temperature during a fixing process of the image formed on the sheet [0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852